Title: To George Washington from Brigadier General Jedediah Huntington, 27 December 1777
From: Huntington, Jedediah
To: Washington, George



Sir,
Camp Valley Forge 27 Decr 1777

Most or all the within Commands might be releived by the Troops near the North River without any Inconvenience that I can see, at present the Men are without any regular Payments of Money or Clothes, and being out of the Care & Inspection of their own Officers, I fear many of them will run away.
I wish, if it is agreeable to your Excellency, that a Field Officer from the Brigade with Your Express Orders, might go look them up & bring them on to their Regiments.
The Drafts in the Connecticut Battalions whose Terms of Service expire the first of January, will not be able to get Provisions on the Road without Difficulty and may, for that Reason, and perhaps without any, abuse & plunder the Inhabitants—will not your Excellency think it best, as soon as their Arms & Accoutrements can be received in, to let them go and some Officers with them, & that they draw provisions in Camp or on the Road to subsist them untill they reach the North River or the Borders of Connecticut. I am, Your Excellency’s most obedt servant

Jed. Huntington

